Name: Council Decision 2014/309/CFSP of 28 May 2014 amending Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: Asia and Oceania;  executive power and public service;  international affairs
 Date Published: 2014-05-29

 29.5.2014 EN Official Journal of the European Union L 160/37 COUNCIL DECISION 2014/309/CFSP of 28 May 2014 amending Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP (1). (2) The restrictive measures set out in Decision 2013/255/CFSP apply until 1 June 2014. On the basis of a review of that Decision, those restrictive measures should be extended until 1 June 2015. (3) Two persons and one entity should no longer be kept on the list of persons and entities subject to restrictive measures in Annex I to Decision 2013/255/CFSP. (4) The information relating to certain persons and entities listed in Annex I to Decision 2013/255/CFSP should be updated. (5) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/255/CFSP is hereby amended as follows: (1) Article 34 is replaced by the following: Article 34 This Decision shall apply until 1 June 2015. It shall be kept under constant review. It may be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.; (2) Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 28 May 2014. For the Council The President E. VENIZELOS (1) Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (OJ L 147, 1.6.2013, p. 14). ANNEX I. The persons and entities listed below, as well as the related entries, are hereby deleted from the list set out in Annex I to Decision 2013/255/CFSP: A. Persons No 14. Asif Shawkat No 178. Sulieman Maarouf B. Entities No 45. Syria International Islamic Bank. II. The entries concerning the persons listed below, as set out in Annex I to Decision 2013/255/CFSP, are replaced by the following entries: Name Identifying information Reasons Date of listing 71. Bushra ( ) Al-Assad ( ) (a.k.a. Bushra Shawkat) Date of birth: 24.10.1960 Sister of Bashar Al-Assad and widow of Asif Shawkat, Deputy Chief of Staff for Security and Reconnaissance. Given the close personal relationship and intrinsic financial relationship to the Syrian President Bashar Al-Assad, she benefits from and is associated with the Syrian regime. 23.3.2012 108. Dr. Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Al-Jleilati ( ) Born: 1945; Place of birth: Damascus Former Minister of Finance. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 1.12.2011 152. Dr. Qadri ( ) (a.k.a. Kadri) Jamil ( ) (a.k.a. Jameel) Former Vice Prime Minister for Foreign Affairs and Expatriates. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 156. Eng. Hala ( ) Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Al Nasser ( ) Former Minister of Tourism. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 158. Eng. Subhi ( ) Ahmad ( ) Al Abdallah ( ) (a.k.a. Al-Abdullah) Former Minister of Agriculture and Agrarian Reform. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 159. Dr. Mohammad ( ) (a.k.a. Muhammad, Mohamed, Mohammed) Yahiya ( ) (a.k.a. Yehya, Yahya, Yihya, Yihia, Yahia) Moalla ( ) (a.k.a. Mu'la, Ma'la, Muala, Maala, Mala) Former Minister of Higher Education. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 161. Dr. Mohamad ( ) (a.k.a. Muhammad, Mohamed, Mohammed, Mohammad) Zafer ( ) (a.k.a. Dhafer) Mohabak ( ) (a.k.a. Mohabbak, Muhabak, Muhabbak) Former Minister of Economy and Foreign Trade. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 163. Dr. Safwan ( ) Al Assaf ( ) Former Minister of Housing and Urban Development. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 164. Eng. Yasser ( ) (a.k.a. Yaser) Al Siba'ii ( ) (a.k.a. Al-Sibai, Al-Siba'i, Al Sibaei) Former Minister of Public Works. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 165. Eng Sa'iid ( ) (a.k.a. Sa'id, Sa'eed, Saeed) Ma'thi ( ) (a.k.a. Mu'zi, Mu'dhi, Ma'dhi, Ma'zi, Maazi) Hneidi ( ) Former Minister of Oil and Mineral Resources. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 167. Dr. Jassem ( ) (a.k.a. Jasem) Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Zakaria ( ) Born 1968 Former Minister of Labour and Social Affairs. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 169. Dr. Adnan ( ) Abdo ( ) (a.k.a. Abdou) Al Sikhny ( ) (a.k.a. Al-Sikhni, Al-Sekhny, Al-Sekhni) Former Minister of Industry. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 174. Mohammed ( ) Turki ( ) Al Sayed ( ) Former Minister of Industry. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 175 Najm-eddin ( ) (a.k.a. Nejm-eddin, Nejm-eddeen, Najm-eddeen, Nejm-addin, Nejm-addeen, Najm-addeen, Najm-addin) Khreit ( ) (a.k.a. Khrait) Former State Minister. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012